Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul 31, 2022 has been entered. 

Response to Amendments
Applicant has filed an amendment on 7/31/2022 amending claim 1. No claim has been canceled and no new claim has been introduced.
In virtue of this communication, claims 1-5 and 8-20 are currently pending in the instant application.  

Response to Remarks
Applicant amends claim 1 and submits reference Hara does not disclose the claimed system modules. In response to the amendment and arguments, the office has updated the office action applying reference Newton to teach the traversed system module. 
Regarding the claimed mounting brackets and module connectors, the office considers a person of ordinary skilled in the art would agree there are many ways to apply brackets to mount a system, and how the modules are connected together with connectors. They are unrelated to the functionality of the system. The office considers these limitations design options. 
Regarding prior art Cope (US 20120236509 A1), in response to applicant’s observation, it has been removed from the prior arts list. 

Claim Objections
Claims 1 are 8 are objected to as the claim language states, in part, “dimensions of the system modules correspond to dimensions of the display modules”. The claim language is at least indefinite as it is unclear what kind of dimensional relationship is specified by the word “correspond”. 
Claim 15 is objected to as the claim language states, “wherein the system modules are mounted about the display surface”. The meaning of the subject matter is unclear. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-20 are rejected under 103 as being unpatentable over 
Newton, John (US 20020118177 A1) and in view of Hara; Zenichiro et al. (US 20070103386 A1) 
As to claim 1, Newton discloses a position sensing system (Fig. 1) comprising a display screen having a display surface (Fig. 1: display screen 152) 
Newton fails to disclose the display screen is formed by a matrix of display modules. 
However, in a relevant field of endeavor, Hara discloses a display screen comprising a matrix of display modules (Fig. 1 [0049] In the display device 1, ... the display screen 10 is constituted of the large number of display modules 11, 12, . . . 1 n, 21, 22, . . . 2 n, . . . m1, m2, . . . mn which are arranged in a matrix array). 
It would have been obvious to one of ordinary skill in the art to construct Newton’s display screen with Hara’s matrix of display modules, because “it is possible to realize the reduction of weight and the lowering of the manufacturing cost”, as disclosed by Hara in Abstract. 
The combination of Newton and Hara continues to teach: a plurality of mounting brackets mounted to the display modules (Hara [0052] Here, FIG. 4 which is the view showing the assembling step, the waterproof frame 1 f is mounted on the support struts 63, 63, 63 of the display device mounting structure 6 using general mounting means such as screwing using bolts or the like); and a plurality of system modules (Newton Fig. 1 : the blocks formed by  emitters 156 and detectors 159) mounted to the mounting brackets 
wherein dimensions of the system modules correspond to dimensions of the display modules (With Newton Fig. 1 display screen 152 being replaced by Hara Fig.1 display modules, the display screen will be surround by the display modules. 
See also claim 1 objection above), and wherein at least some of the system modules include radiation sensors (Newton Fig. 1: detectors 159) and wherein at least some of the system modules include radiation sources (Newton Fig. 1: emitters 156), and wherein each system module includes one or more module connectors 
(Hara Figs. 8-9 [0065-66] The power source cable 100HPC is detachably connected with the power source xx5 of each display module xx via a power source connecting line 100PCW which passes a through hole 100HLS formed in a lower-side surface of each lateral beam 100H of the module mounting frame 100 using a compression bonding terminal or the like. In the same manner, the signal cable 100HSC is detachably connected with the common substrate xxb of each display module xx5 via the signal connecting line 100SCW which passes a through hole 100HLS formed in the lower-side surface of each lateral beam 100H of the module mounting frame 100 using a commercially available connector), wherein each module connector includes two sets of connection points, and wherein corresponding connection points in each set are electrically coupled to one another, and wherein each module connector provides an electrical connection between adjacent system modules (Hara [0071] Here, as shown in FIG. 10, the respective power source cables 100HPC and the respective signal cables 100HSC in the inside of the respective lateral beams 100H are connected with each other in the inside of the longitudinal beams 100V. See also paragraph [0075]). 

As to claim 2, Hara and Newton disclose the position sensing system of claim 1, further including a system controller coupled to the radiation sensors and radiation sources (Newton [0028]  For example, the detectors 159 of the touch panel display screen 150 may be connected to the computing device 101 by way of an input port and may provide input to the processor 102 via an input port interface. Similarly, the emitters 156 of the touch panel display screen 150 may be connected to the computing device 101 by way of an output port and may receive output from the processor 102 via an output port interface). 

As to claim 3, Hara and Newton further disclose the position sensing system of claim 2, wherein the controller (Newton Fig. 1 Processor 102) is configured to operate the radiation sources and radiation sensors (Newton Fig. 1 ) to estimate the position of one or more radiation blocking objects on the display surface (Newton [0049] The computer system 101 coupled to the touch panel display screen 150 may include a processor 102 that receives detection signals from the detectors 159. A detection signal may indicate that an energy beam 207 has been detected by a detector 159. ... A more detailed example of a method for calculating a touch position is described below with reference to FIG. 6). 

As to claim 4, Hara further discloses the position sensing system of claim 1, wherein each system module includes two sets of connection pads, wherein each set of connection pads couples with a set of connection points in different module connectors to provide a system communication bus ([0064] Further, as shown in FIG. 8 and FIG. 9, each lateral beam 100H of the module mounting frame 100 has the hollow structure and the inside of each hollow lateral beam 100H is used as a wiring route for a power source cable 100HPC and a signal cable 100HSC.
The office also considers using pads as electrical connectors a design option, as it is unrelated to the functionality of the position sensing system). 

As to claim 5, Newton and Hara further disclose the position sensing system of claim 1, wherein each system module includes a recess in which one of the module connectors is installed (Newton and Hara do not directly disclose each system module includes a recess. However, including a recess is consider a design option as it does not affect the functionality of the position sensing system). 

As to claim 8, Newton and Hara further disclose the position sensing system of claim 1 wherein dimensions of the system modules correspond to dimensions of the display modules (This limitation is included in claim 1, it is rejected for the same reason as stated in claim 1 office action). 

As to claim 9, Newton and Hara further disclose the position sensing system of claim 1 wherein at least two system modules are mounted to at least some of the mounting brackets (The office considers claim 9 subject matter a design option, as it does not affect the functionality of the position sensing system). 

As to claim 10, Newton and Hara further disclose the position sensing system of claim 1 wherein some of the mounting brackets are mounted to two of the display modules and at least two system modules to such mounting brackets (The office also considers claim 10 subject matter a design option, as it does not affect the functionality of the position sensing system). 

As to claim 11, Newton and Hara further disclose the position sensing system of claim 1 wherein at least some of the mounting brackets include alignment elements corresponding to the system modules and wherein the system modules are held in alignment with the display modules (Hara [0062-0066] As shown in FIG. 8 and FIG. 9. 
The office also considers the subject matter a design option, as it does not affect the functionality of the position sensing system). 

As to claim 12, Newton and Hara further disclose the position sensing system of claim 1 including edge mounting modules configured to receive two edge system modules (Hara [0062-0066] As shown in FIG. 8 and FIG. 9.
The office also considers the subject matter a design option, as it does not affect the functionality of the position sensing system). 

As to claim 13, Newton and Hara further disclose the position sensing system of claim 1 including corner mounting modules configured to receive at least one corner system module and at least one edge module (The office considers the subject matter a design option, as it does not affect the functionality of the position sensing system). 

As to claim 14, Newton and Hara further disclose the position sensing system of claim 1 including corner mounting modules configured to receive at least one corner system module and at least two edge module (The office considers the subject matter a design option, as it does not affect the functionality of the position sensing system). 

As to claim 15, Newton and Hara further disclose the position sensing system of claim 1 wherein the system modules are mounted about the display surface (Please see claim 15 objection above. 
The office also considers the subject matter a design option, as how the modules are mounted does not affect the functionality of the position sensing system). 

As to claim 16, Newton and Hara further disclose the position sensing system of claim 1 wherein the system modules surround the display surface (The office considers the subject matter a design option, as how the modules are mounted does not affect the functionality of the position sensing system). 

As to claim 17, Newton and Hara further disclose the position sensing system of claim 1 wherein the system modules are mounted adjacent the display surface (The office considers the subject matter a design option, as how the modules are mounted does not affect the functionality of the position sensing system). 

As to claim 18, Newton and Hara further disclose the position sensing system of claim 1 wherein at least some of the display modules have a bezel and at least some of the mounting brackets are mounted to the bezels of the display modules (Newton and Hara do not directly disclose the display modules have a bezel. However, having a bezel is consider a design option as it is unrelated to the functionality of the position sensing system). 

As to claim 19, Newton and Hara further disclose the position sensing system of claim 1 wherein at least some of the display modules have frames (Hara Fig. 5: waterproof frame 1 f) and at least some of the mounting brackets are mounted to the frames of the display modules (The office considers the subject matter a design option, as how the modules are mounted does not affect the functionality of the position sensing system). 

As to claim 20, Newton and Hara further disclose the position sensing system of claim 1 wherein at least some of the mounting brackets are mounted to the display modules through a flange (The office considers the subject matter a design option, as how the display modules are mounted is unrelated to the functionality of the position sensing system). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WING H CHOW/            Examiner, Art Unit 2621